___________

                                     No. 96-1530
                                     ___________

Ronald D. Chandler,                       *
                                          *
              Appellant,                  *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Eastern District of Missouri.
                                          *
Dick Moore; James D. Purkett,             *           [UNPUBLISHED]
                                          *
              Appellees.                  *


                                     ___________

                        Submitted:   August 3, 1996

                            Filed:   September 17, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert D. Chandler, a Missouri inmate, appeals the district court's1
dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.
After de novo review of the record and the parties' briefs, we conclude
that the dismissal was correct.        See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Stephen N. Limbaugh, United States District
Court Judge for the Eastern District of Missouri.